*580Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered April 10, 2001, convicting him of criminal possession of a controlled substance in the fourth degree and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s request for an adjournment of the trial based on the defendant’s assertion that he wanted to retain new counsel (see People v Linares, 2 NY3d 507 [2004]; People v Davis, 299 AD2d 420, 421 [2002]; People v Green, 280 AD2d 488 [2001]; People v Gloster, 175 AD2d 258 [1991]; People v Williams, 167 AD2d 491 [1990]).
The defendant’s argument that the sentencing court improperly considered charges that he was acquitted of is unpreserved for appellate review (see People v Rivers, 262 AD2d 108 [1999]). In any event, “[v]iewing the sentencing court’s comments as a whole, it is clear that the sentence imposed was not based upon crimes of which the defendant was acquitted” (People v Robinson, 250 AD2d 629 [1998]), nor was the sentence excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Rivera, Skelos and Lifson, JJ., concur.